Citation Nr: 0943761	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a punji stick injury of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for phlebitis of the right lower extremity prior to 
November 2006 and beyond 40 percent thereafter. 

3.  Entitlement to an initial evaluation in excess of 40 
percent for phlebitis of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This rating decision granted service 
connection for phlebitis of both lower extremities and 10 
percent disability ratings were assigned to each lower 
extremity.  The decision also denied the Veteran's request 
for an increased evaluation for the residuals of a punji 
stick injury to the right knee.  The Veteran was notified of 
the decision and he appealed.  Subsequently, after reviewing 
additional medical evidence involving the phlebitis 
disability, the RO increased the disability evaluation 
assigned to the left leg.  This was done via a rating 
decision issued in June 2004. The rating was increased from 
10 to 40 percent. The right leg evaluation was continued at 
10 percent.

Upon review of the file the Board notes that while the 
Veteran did not indicate on his VA Form 9 that he was 
appealing the issue of entitlement to an initial evaluation 
beyond 40 percent for the left leg phlebitis, the Board has 
reviewed this issue and remanded it for additional 
development.  Thus a substantive appeal is deemed to have 
been submitted and the issue will remain in appellate status.  




FINDINGS OF FACT

1.  The scar of the right knee is not deep, does not involve 
an area of 144 square inches (929 square centimeters) or 
greater; does not result in scarring that is unstable, 
tender, or painful; and does not result in any limitation of 
function of the knee.  

2.  The evidence of record indicates that the Veteran's right 
knee disability is manifested by complaints of pain and 
weakness.  X-ray evidence shows degenerative arthritis, and 
there is no instability shown.  Motion of the right knee is 
from 0 to 135 without pain. 

3.  Prior to November 2006, the Veteran's service-connected 
phlebitis of the right lower extremity is not shown to be 
manifested by persistent edema, stasis pigmentation, eczema, 
or ulceration; after November 2006, persistent edema and 
stasis pigmentation is shown without a finding of board-like 
edema or persistent ulceration.  

4.  Phlebitis of the left lower extremity is manifested by 
persistent edema and stasis pigmentation; board-like edema or 
persistent ulceration is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
Veteran's service-connected right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009); Diagnostic Codes 
7801-05 (2009).  

2.  The criteria for a rating in excess of 10 percent prior 
to November 2006 and in excess of 40 percent thereafter for 
service-connected phlebitis of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic 
Code 7121 (2009).

3.  The criteria for a rating in excess of 40 percent for 
service-connected phlebitis the left lower extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Codes 7120, 
7121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for his bilateral leg disorder arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
outpatient treatment records and he was afforded a VA 
examination.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As to the increased rating claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II), the United States  
Court of Appeals for Veterans Claims (Court) held that VA  
must inform the claimant of any information and evidence not  
of record (1) that is necessary to substantiate the claims;  
(2) that VA will seek to provide; and (3) that the claimant  
is expected to provide. 

A letter dated in December 2007 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 
3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  That same letter provided notice of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 
(2006).  Although notice was not sent prior to the initial 
rating action, this  was not prejudicial to him, since he was 
subsequently  provided adequate notice, he was provided ample 
time to  respond with additional argument and evidence, the 
claim was were readjudicated and an additional supplemental 
statement  of the case was provided to the Veteran in August 
2009.  See  Prickett v. Nicholson, 20 Vet. App. 370 (2006).   

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Peake, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Therefore, the Board finds that adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board which complied with he 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claim, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

The Veteran was also afforded VA examinations in connection 
with his increased rating claim.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 38 
C.F.R. § 3.159 (c)(4) (2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluations 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v.  
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet.  App. 
505 (2007).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
 The Veteran asserts that increased evaluations are warranted 
for his service- connected edema of the right and left lower 
extremities because they have gotten worse.  He has also 
stated that his right knee disorder rating should be 
increased.  As the Veteran's claim was received by VA in 
August 2002, the rating period on appeal is from August 2001, 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2009).  It is noted that in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Service connection was granted for the Veteran's bilateral 
lower leg disabilities and the Veteran has disagreed with the 
initial ratings assigned-40 percent for the left leg and 10 
percent for the right leg until November 28, 2006 and 40 
percent thereafter.  He has also claimed that a higher rating 
is warranted for his right knee disorder which is rated as 
noncompensable, and has been so since service connection was 
granted in April 1970. 

A Right Knee Disorder

The Veteran was granted service connection for punji stick 
wound to the right knee in April 1970, and a noncompensable 
evaluation was assigned under DC 7805.  That evaluation has 
remained in effect, and in August 2002 he requested a higher 
evaluation.  His claim was denied by the RO in May 2003, and 
this appeal ensued.  His disability was subsequently rated 
under DC 7805-5257, and is currently rated under DC 7805.  

Diagnostic Code 7805 provides that scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.  
Other potentially applicable DCs are DC 7801, 7802, 7803, 
7804, and 7805.  Diagnostic Code 7801 provides ratings for 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) 
to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2009). 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.  

The criteria for rating scars were recently revised, 
effective October 23, 2008.  See 73 Fed.  Reg. 54,708 (Sept. 
23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  However, the criteria as amended are 
specifically indicated to apply to all applications for 
benefits received by VA on or after October 23, 2008.  Id.  
Because the Veteran's claim was received before that time, 
and therefore was pending before October 28, 2008, his claim 
will only be evaluated under the rating criteria made 
effective from August 30, 2002.  Although the Veteran may 
request review of his increased rating claim under the 
criteria as effective October 23, 2008, irrespective of 
whether his disability has worsened since the last review 
(Id.), he has not done so at this point in time.   

Private records show that the Veteran had an MRI of the right 
knee in January 2003.  The finding was a torn lateral 
meniscus; intrasubstance degeneration within the meniscus 
without a tear; and chondromalacia and joint effusion. 

The Veteran was examined by VA in April 2003.  He complained 
of limited motion with occasional locking of the right knee.  
He reported that his knee gets stiff and has been bothering 
him since his injury in 1969.  Examination showed alignment 
was normal and that the superficial wound is well healed.  It 
was noted that the superficial wound only involved the skin 
laceration in front of the patellar area.  It was described 
as pale looking, feels smooth, and without any adhesions or 
any tenderness.  There was mild effusion of the knee joint 
with no deformity or swelling.  There was vague tenderness on 
patellar compression.  The joint line was nontender.  
Mediolateral and anteroposterior movements were stable, and 
McMurrays and drawer tests were negative.  Motion was from 0 
to 140 degrees.  X-rays were noted to be normal with no 
evidence of skeletal injury.  The examiner found, history of 
punji-stick injury in 1969 on the right knee.  The examiner 
opined that there was no relationship between the punji-stick 
wound in 1969 and the recent evidence of a torn lateral 
meniscus.  He rationalized that the type of punji-stick wound 
and subsequent long years of normal activity without any 
other specific injuries to the right knee.  

In March 2004, the Veteran underwent an arthroscopy at a 
private facility.  He reported that about a year prior, he 
had an injury to the right knee playing basketball.  It was 
noted that he went to the doctor a few months later in 
November or December 2002 and had an MRI in January 2003.  In 
an April 2004 statement a private examiner stated that the 
Veteran had arthrosis.  

In a January 2006 letter, a private examiner stated that he 
saw the Veteran in March 2000 for an unrelated injury and at 
that time the Veteran did have complaints of knee pain.  It 
was noted that he had a meniscal tear in 2002 treated with an 
arthroscopy.  It was noted that he had degenerative changes 
of the knee.  The examiner stated that the Veteran had a 
meniscal tear and his underlying condition predated the 
basketball injury.  

Private records show that in June 2007, the Veteran was 
treated after a fall.  He had mild abrasions on his knees 
with good flexion and extension without any pain on 
palpation.  During physical therapy for an unrelated problem 
in November 2008, right knee strength was 5 or flexion and 5 
on extension and in December 2008 strength was the same.  

In July 2009, the Veteran was examined by VA.  The claims 
file was reviewed.  He complained of pain and stiffness off 
and on specifically within the last year or so.  He reported 
the pain to be 2/10.  There was no instability.  On 
examination it was noted that the alignment was normal and 
there was no deformity or swelling.  There was no effusion 
and no apprehension or instability.  There was mild 
crepitation on movement and mild tenderness on the medial 
side of the joint.  Motion was from 0 to 135 degrees with no 
complaints.  Quadraceps muscle tone was good.  There was a 
superficial scar on the front of the knee 1 inch by 1/4 inch.  
The surface was smooth and only skin deep.  It was noted to 
be not tender, and there were no adhesions.  Surrounding skin 
was normal looking and there was no discoloration or edema.  
X-rays showed mild degenerative changes.  The finding was, 
mild degenerative changes, right knee.  Pongee (sic) stick 
injury involving the skin of the right knee, anteriorly, with 
well healed, functionally insignificant scar.  The examiner 
stated that the disability is minimal pain and minimal 
limitation of motion without any instability.  It was noted 
that the symptoms produced by mild degenerative changes are 
pain and minimal limitation of motion, with no evidence of 
any additional symptoms due to the wound.  It was noted that 
the scar is superficial and involves the skin without any 
adhesions or muscle damage.  He stated that there is no 
evidence of weakened movement, excess fatigability or 
incoordination of the right knee.  He reported that there was 
no additional loss of range of motion with repetitive use or 
any evidence of joint ankylosis.  The examiner also stated 
that there was no significant functional disability due to 
flare-up or use.  The examiner also stated that the residual 
of a pongee stick injury has not aggravated the Veterans 
right knee condition and it cannot be construed that there is 
a separate disability because of the pongee stick wound.    

As noted, the Veteran's disorder is now rated under DC 7805.  
The record shows that as to the scaring the Veteran had no 
specific complaints.  There is no showing of tenderness on 
palpation; the scar is not shown to exceed 144 square inches; 
and there is no showing that the scar is deep, unstable or in 
any way limits function.  Thus a higher rating under that 
code is not in order.   

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board must consider 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  A VA examiner has stated that that the 
Veteran's disorder is not related to his orthopedic knee 
complaints.  The Board notes that a private examiner has 
stated in a January 2006 letter that the Veteran's in-service 
injury contributed to the premature arthritis of the right 
knee.  The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). The Board will include in 
its analysis consideration of the orthopedic condition for 
the sake of completeness.  

DC 5257 provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of  
leg flexion, Diagnostic Code 5260 allows a zero percent  
rating for flexion limited to 60 degrees, 10 percent for  
flexion limited to 45 degrees, 20 percent for flexion limited  
to 30 degrees, and a maximum of 30 percent for flexion  
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved. 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
for application for each such major joint under Diagnostic 
Code 5003-5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent rating 
is warranted when there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
rating is warranted when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Id.  However, the 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion or the tibia and fibula with slight knee or 
ankle disability, while a 20 percent rating is warranted for 
moderate knee or ankle disability.  

Separate ratings may be assigned for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257, 
respectively.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Also, 
separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-04.

Normal knee flexion is to 140 degrees and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App.  
80, 85 (1997).  

The Veteran's right knee disability is manifested primarily 
complaints of pain with no more than slight limitation of 
motion as  indicated as flexion to 135 degrees and extension 
to 0 degrees on VA examination in July 2009.  Thus there is 
not limitation of flexion to the degree that a compensable 
rating could be assigned (DC 5260).  The Veteran also did not 
display limitation of extension (DC 5261) to a compensable 
degree.  While there is X-ray evidence of arthritis and 
slight limitation of motion, DC 5003-5010 would not provide 
him with a compensable rating as there is no showing of pain 
on motion.  On VA examination in July 2009, motion was from 0 
to 135 degrees with no complaints.  

The evidence shows that the Veteran had no instability or 
subluxation of the right knee, thus a compensable rating 
under DC 5257 is not in order.  As the medical evidence shows 
that the Veteran does not have instability or laxity in the 
right knee, the Veteran could not receive two separate 
ratings for instability and degenerative arthritis under 
VAOPGCPREC 23-97 (1997).  

Neither does the evidence show dislocation with frequent 
episodes of locking or an effusion into the joint and thus DC 
5258 does not provide a basis for a compensable rating.  
Additionally, there is no showing of ankylosis (DC 5256), or 
removal of the semilunar cartilage (DC 5259).  Hence these 
findings provide no basis for a compensable evaluation under 
the aforementioned DC's at any time during the appeal period.  

As to consideration to whether a compensable rating is 
warranted on the basis of functional impairment and pain is 
concerned,  the Veteran has complaints of pain; however the 
record does not reflect that he experiences impairment to the 
degree that  higher rating should be assigned.  The July 2009 
VA examiner stated that there is no evidence of weakened 
movement, excess fatigability or incoordination of the right 
knee.  He reported that there was no additional loss of range 
of motion with repetitive use or any evidence of joint 
ankylosis.  The examiner also stated that there was no 
significant functional disability due to flare-up or use.  As 
such, an increased rating is not warranted for the service-
connected knee under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a higher 
evaluation, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Phlebitis of the Right and left Lower Extremities

The Veteran's phlebitis of the right and left lower 
extremities is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (pertaining to post-phlebetic syndrome 
of any etiology).   Under this diagnostic code, an evaluation 
of 20 percent is warranted for post-phlebetic syndrome 
manifested by persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.   The maximum-schedular 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest.  

The Evidence

Private records show that the Veteran was seen in August 
2001, and there was no redness or tenderness in the legs.  In 
August 2002, his varicosities remained unchanged-there was 
no redness, swelling or tenderness of the legs.  He was 
wearing compression stockings.  There were no ulcerations.  
In February 2003, the examiner noted chronic changes 
suggestive of venous insufficiency with varicose veins.  

The Veteran was examined by VA in April 2003.  He complained 
of his legs hurting him with standing and walking long 
distances and that he had intermittent swelling.  He noted 
that he had no ulceration but did have a pulsating beat more 
recently from the distal portion of the inner aspect of the 
left leg.  Examination showed large tortuous plexus of 
varicose veins left worse than the right with the left leg 
measuring 17.75 inches at the popliteal fossa and 17.75 on 
the right.  There was an area of discoloration at the inner 
aspect of the left lower leg.  The assessment was, varicose 
veins both lower extremities with localized discoloration of 
the skin left leg, distally.  

In February 2004, a private examiner noted that the Veteran 
had extensive lower extremity venous insufficiency with 
pigmentation, skin alteration and thinning, scarring, and 
pre-ulcerative changes on the left with less severe changes 
on the right.  The Veteran had +1 to +2 edema on the left, 
but not on the right.  

In a November 2005 statement, a private examiner noted that 
examination of the right lower extremity showed valvular 
insufficiency.  There was mild edema but no significant 
change in the skin.  The examiner noted extensive left lower 
extremity edema with no ulceration or infection. 

In a November 2006 statement, a private examiner noted that 
stasis dermatitis had developed involving the left extremity 
with chronic edema of the left leg.  The right leg showed 
slight statis dermatitis with chronic edema.  In February 
2008, the same examiner noted that the Veteran had a history 
of complaints of persistent right lower extremity edema.  He 
also noted a radiofrequency ablation of the left leg in March 
2007, with improving symptoms.  

The Veteran was examined by VA in July 2009.  The claims file 
was reviewed.  The Veteran reported worsening symptoms, more 
so on the left.  He reported swelling with no incapacitating 
episodes or flare-ups.  He denied any frequent cellulitis, 
chronic ulcers, gangrene, bleeding, infection or eczema.  
Examination showed varicose veins in both legs, with swelling 
of both lower legs, more so on the left.  Venous stasis shown 
by dark brownish pigmentation was noted on both legs, more on 
the left.  There were no chronic ulcers and no cellulitis 
with no bleeding or secondary infection.  There was no broad 
edema and no eczema or persistent ulceration.  The diagnosis 
was, bilateral varicose veins involving both lower legs and 
feet with chronic phlebitis and venous stasis changes in both 
lower legs.  


Entitlement to an initial evaluation in excess of 10 percent 
for phlebitis of the right lower extremity prior to November 
2006 and in excess of 40 percent thereafter.

Prior to November 2006, the record does not support a finding 
that a higher rating is warranted beyond 10 percent for the 
right lower extremity.  The evidence shows that during this 
time frame the disability warrants the continuing assignment 
of a 10 percent rating.  Evidence of record in November 2005 
demonstrates mild edema in right lower extremity, however 
persistent edema is not shown and neither is there s showing 
of eczema.  The findings and treatment history do not support 
a frequent recurrence of edema.  Nor is there a finding of 
ulceration.  A rating in excess of 10 percent is not 
warranted during this time frame in this case for the right 
leg because there is no evidence of persistent edema 
incompletely relieved by elevation.  There is no evidence of 
stasis pigmentation or eczema.  There is no evidence of 
ulceration, and no evidence of massive board like edema with 
constant pain at rest.

From November 2006 forward, the evidence does not support a 
finding that a rating beyond 40 percent is warranted.  While 
the evidence demonstrates that the Veteran suffers from 
severe valvular dysfunction and has persistent edema of the 
left calf with stasis pigmentation, eczema and ulceration 
have not been documented.

Having carefully reviewed the evidence pertaining to this 
disability, the Board finds that the currently assigned 40 
percent evaluation is appropriate from November 2006.  A 
higher evaluation requires the presence of persistent edema 
or subcutaneous induration, stasis pigmentation, or eczema, 
and persistent ulceration. The Board also notes that the 
record does not reflect evidence of board-like edema with 
constant pain at rest.  As such, the next-higher 60 percent 
rating and the 100 percent rating are not for application.  

The Board considered whether the Veteran would be entitled to 
a higher rating under another Diagnostic Code, however no 
other diagnostic code would produce a higher rating.  As 
such, a higher evaluation is not for application.  The 
evidence preponderates against the claim.  Accordingly, an 
evaluation in excess of 10 percent prior to November 6, 2006 
and in excess or40 percent thereafter for phlebitis of the 
right leg is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

An Initial Evaluation in Excess of 40 Percent for Phlebitis 
of the Left Lower Extremity.

The evidence does not support a finding that a rating beyond 
40 percent is warranted for the left lower extremity 
phlebitis at any time during the appeal period.  While the 
evidence demonstrates that the Veteran suffers from severe 
valvular dysfunction and has persistent edema of the left 
calf with stasis pigmentation, eczema and ulceration have not 
been documented.  The Board also notes that the record does 
not reflect evidence of board-like edema with constant pain 
at rest.  

Having carefully reviewed the evidence pertaining to this 
disability, the Board finds that the currently assigned 40 
percent evaluation is appropriate for the left lower 
extremity for the entire appeal period.  A higher evaluation 
requires the presence of persistent edema or subcutaneous 
induration, stasis pigmentation, or eczema, and persistent 
ulceration. The Board acknowledges the Veteran's credible 
complaints of pain and his equally credible reports 
concerning the limiting effects of his phlebitis.  However, 
while the record demonstrates persistent edema and stasis 
pigmentation, eczema and persistent ulceration are not shown.  
The Board also notes that the record does not reflect 
evidence of board-like edema with constant pain at rest.  As 
such, a higher evaluation is not for application.  

The Board considered whether the Veteran would be entitled to 
a higher rating under another Diagnostic Code, however no 
other diagnostic code would produce a higher rating.

The Board notes that the Veteran is competent to report that 
his disability is worse, and has no basis for doubting his 
statements regarding this disability. However, the more 
probative evidence demonstrates that the current evaluations 
are appropriate.  The evidence preponderates against the 
claim. Accordingly, an evaluation in excess of 40 percent for 
phlebitis of the left leg is denied.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's 
claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

Extraschedular consideration

Finally, the Board has considered whether the Veteran's  
claims warrant referral to the Under Secretary for Benefits  
or the Director of VA's Compensation and Pension Service  
under 38 C.F.R. § 3.321(b)(1).  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  In Thun, the Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a Veteran's 
disability level and symptomatology. Id. at 115.  If the 
schedular rating criteria do reasonably describe a Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

In this case, the Board notes that a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities at issue with the established 
criteria found in the rating schedule for these disabilities 
show that the schedular rating criteria reasonably 
contemplate the Veteran's disability level and symptomatology 
for his edema of the right and left lower extremity 
disabilities and his right knee disability.  The Board 
further observes that, even if the available schedular 
evaluations for the disabilities are rendered impracticable 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  In light of the foregoing, 
the Board finds that referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b) (1) is not 
warranted.  See Floyd v. Brown, 9 Vet.  App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

A compensable evaluation for the residuals of a punji stick 
injury of the right knee is denied.

An initial evaluation in excess of 10 percent for phlebitis 
of the right lower extremity prior to November 2006 and 
beyond 40 percent thereafter is denied. 

An initial evaluation in excess of 40 percent for phlebitis 
of the left lower extremity is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


